Citation Nr: 1337563	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  09-37 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's claim for service connection for hypertension.

In January 2012, the Board reopened the claim of service connection for hypertension, and remanded the claim on the merits to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to increased ratings for diabetic neuropathy of the upper and lower bilateral extremities has been raised by the Veteran in a statement received by VA in October 2013.  Those issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

In a written statement received by VA in October 2013, the Veteran withdrew his appeal on the issue of service connection for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a written statement received by the Board in October 2013, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wanted to withdraw "any and all appeals."  The record shows that only issue on appeal is entitlement to service connection for hypertension.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and it is dismissed.


ORDER

The appeal on the issue of service connection for hypertension is dismissed.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


